      Case 4:17-cv-02289 Document 117 Filed on 07/01/20 in TXSD Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

LEA S. FRYE,                                §
                                            §
        Plaintiff,                          §
                                            §
vs.                                         §             CASE NO. 4:17-CV-02289
                                            §
ANADARKO PETROLEUM CORP.,                   §
                                            §
        Defendant.                          §

           NOTICE REGARDING FILING OF UNSEALED RECORD

       As the Court is aware, on June 23, 2020, it entered a Memorandum and

Opinion regarding Anadarko's Motions to Seal. In its Memorandum and Opinion, the

Court ordered the parties to file agreed record "documents" that are redacted

consistent with the Court's rulings by July 20, 2020. Plaintiff hereby provides notice

and requests permission to file the unsealed, redacted 1,036 page record as a single

document. The documents in the filing will be in chronological order. Plaintiff

provides this notice as it was unclear if the unsealed record was to be filed as a single

document or whether each previously sealed filing was required to be re-filed

separately.




                                           1
    Case 4:17-cv-02289 Document 117 Filed on 07/01/20 in TXSD Page 2 of 2




                                     Respectfully submitted,

                                       MINCES RANKIN PLLC

                                       By:   /s/ David M. Minces         .
                                        David M. Minces
                                        Attorney-in-Charge
                                        Federal I.D. No.: 435389
                                        State Bar No.: 24026880
                                        Email: david@mincesrankin.com
                                        Aaron S. Rankin
                                        Federal I.D. No.: 915877
                                        State Bar No.: 24060463
                                        Email: aaron@mincesrankin.com
                                        4545 Bissonnet Street, Suite 286
                                        Bellaire, Texas 77401
                                        Telephone: (346) 701-8563
                                        Facsimile: (713) 583-9795

                                       ATTORNEYS FOR PLAINTIFF


                           CERTIFICATE OF SERVICE

      I hereby certify that on July 1, 2020, the foregoing was filed and sent to
Defendant's counsel via the Court’s CM/ECF system.

      Gerard G. Pecht (gerard.pecht@nortonrosefulbright.com)
      Carolyn Webb (carolyn.webb@nortonrosefulbright.com)
      Norton Rose Fulbright US LLP
      1301 McKinney, Suite 5100
      Houston, Texas 77010-3095

      Peter A. Stokes (peter.stokes@nortonrosefulbright.com)
      Norton Rose Fulbright US LLP
      98 San Jacinto Boulevard, Suite 1100
      Austin, Texas 78701-4255

                                                   /s/ David M. Minces
                                                     David M. Minces




                                       2
